Citation Nr: 1719958	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  10-00 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a vision disability.  

3.  Entitlement to service connection for residuals of a gunshot wound.

4.  Entitlement to service connection for a respiratory disability, to include as due to asbestos exposure.  

5.  Entitlement to service connection for a nerve disability.

6.  Entitlement to service connection for a skin disability.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Fitch Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 1971.  

This matter comes before the Board of Veterans Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran submitted a notice of disagreement dated in April 2009, and the RO issued a statement of the case dated in October 2009.  The Veteran submitted his substantive appeal in December 2009.

In the Veteran's December 2009 substantive appeal, he requested an opportunity to testify before a Veterans Law Judge at the local regional office.  This hearing was scheduled for March 2017.  The Veteran, however, did not appear for this hearing and neither furnished an explanation for his failure to appear nor requested a postponement or another hearing.  As such, the Board finds that the request to testify before the Board has been withdrawn.  38 C.F.R. § 20.704.

The issue of entitlement to service connection for bilateral hearing loss is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's claims of service connection for a vision disability and bilateral hearing loss were denied in an August 1987 rating decision; the Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within one year of its issuance.

2.  The additional evidence received since the August 1987 rating decision, by itself or in connection with previously considered evidence, is either cumulative or does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a vision disability. 

3.  The Veteran has not been shown to have any current residuals of a gunshot wound which he reports was incurred in service.  

4.  A respiratory disability, to include COPD, has not been shown to have had its onset in service or for many years thereafter, nor is such disability shown to have been caused by active military service, to include claimed exposure to asbestos or presumed exposure to Agent Orange.  

5.  A nerve disability, to include peripheral vascular disease (PVD) or right L3 radiculopathy, has not been shown to have had its onset in service or for many years thereafter, nor is such disability shown to have been caused by active military service, to include presumed exposure to Agent Orange.  

6.  A skin disability has not been shown to have had its onset in service or for many years thereafter, nor is such disability shown to have been caused by active military service, to include presumed exposure to Agent Orange.  



CONCLUSIONS OF LAW

1.  The evidence received subsequent to the final August 1987 rating decision denying service connection for bilateral hearing loss is not new and material and the claim for service connection for bilateral hearing loss is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.102, 3.156, 3.303, 20.1105 (2016).

2.  The evidence received subsequent to the final August 1987 rating decision denying service connection for a vision disability is not new and material and the claim for service connection for a vision disability is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.102, 3.156, 3.303, 20.1105 (2016).

3.  The criteria for an award of service connection for residuals of a gunshot wound have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2016).

4.  The criteria for an award of service connection for a respiratory disability, to include COPD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2016).

5.  The criteria for an award of service connection for a nerve disability, to include PVD or right L3 radiculopathy, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2016).

6.  The criteria for an award of service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

In a letter dated in September 2008, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims at issue; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Next, the "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  

The Board notes that the Veteran was not afforded VA examinations in connection with the claims decided herein.  With respect to the claim of service connection for hearing loss and a vision disability, unless new and material evidence is submitted, the duty to assist an appellant does not include a VA examination.  38 C.F.R. § 3.159(c)(4)(iii).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's other claims for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any complaints or treatment for the Veteran's claimed conditions.  Moreover, the post-service clinical evidence does not indicate any current complaints or treatment referable to a gunshot wound or a skin condition, nor has the Veteran specifically described symptoms of or treatment for any such disability.  And with respect to the Veteran's diagnosed COPD and PVD, the evidence does not indicate these conditions for many years following separation.  Furthermore, the record contains no indication of a causal relationship between the current disabilities and active service.  For all of these reasons, the evidence does not indicate that the claimed disabilities may be related to active service such as to require an examination, even under the low threshold of McLendon.

II.  New and material evidence

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

In this case, the Veteran's claims of service connection for a vision disability and bilateral hearing loss were denied in an August 1987 rating decision.  In the decision, the RO noted that high frequency hearing loss was noted at service entry and was not shown to have been aggravated during service; the separation examination showed continued hearing loss which was held to have existed prior to entry into service that was described as congenital.  In addition, the Veteran's separation examination showed that his vision was 20/20 in both eyes with normal vision to 20 feet.  

The Veteran was notified of the decision and his appellate rights in an August 1987 letter, but he did not file a timely appeal with respect to this decision and no new and material evidence was received within one year of its issuance.

In this appeal, the appellant seeks to reopen his claims of service connection for bilateral hearing loss and a vision disability.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in August 1987.

The evidence received since the August 1987 rating decision consists of an April 2009 statement from the Veteran indicating that his hearing and vision were problems during active duty and still are today.  The clinical evidence received since the August 1987 is entirely negative for diagnoses of or treatment for a vision disability.  In connection with the hearing loss claim, the Veteran submitted an August 2010 audio evaluation that indicated that the Veteran has bilateral hearing loss for VA purposes.  

Based on the foregoing, the Board finds that no new and material evidence has been received since the final August 1987 rating decision with respect to the Veteran's vision claim.  The Board finds that the Veteran's contentions are essentially cumulative or reiterative of contentions previously considered at the time of the prior rating decision denying service connection for hearing loss and a vision disability.  As such, the claims are not reopened.


III.  Service connection.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service treatment records are negative for complaints or findings of any of the Veteran's claimed conditions.  At his June 1971 separation medical examination, the Veteran's lungs, chest, skin, and neurologic system were examined and determined to be normal.  There was no indication of a gunshot wound.  On a report of medical history completed in connection with the separation examination, the Veteran specifically denied having or ever having had asthma, shortness of breath, pain or pressure in the chest, a chronic cough, skin diseases, neuritis, or paralysis.  

The post-service treatment records from the Veteran's various medical providers show that he has been diagnosed with and treated for severe peripheral vascular disease (PVD), lumbar disc disease, lumbar dyscrasia, right L3 radiculopathy, chronic cellulitis/right groin abscess, and chronic obstructive pulmonary disease (COPD).  The record indicates that the Veteran has an extensive history of smoking.  There is no evidence in the records of a diagnosed skin disability or a gunshot wound or any residuals thereof.  There is also no opinion or other indication in the treatment records that COPD is a result of any asbestos exposure in service or that the Veteran's COPD, PVD, or right lower extremity radiculopathy are otherwise causally related to his military service or any incident therein.  These disabilities were diagnosed well after military service and the evidence does not indicate a continuity of symptoms since discharge.  

Finally, the Board has considered the Veteran's contentions to the effect that his claimed conditions may be associated with Agent Orange exposure in Vietnam.  Although the record reflect that the Veteran served in Vietnam during the Vietnam era and is therefore legally presumed to have been exposed to Agent Orange, the Veteran is not shown to have any of the disabilities for which presumptive service connection is available under these regulations.  See 38 C.F.R. §§ 3.307, 3.309(e).  VA's Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).  

Although the Veteran's claimed disabilities are not amongst the delineated diseases associated with herbicide agent exposure, service connection for claimed residuals of exposure to herbicides may be established with evidence of actual causation. 38 C.F.R. § 3.309(e) (2016); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  Again, however, the record contains no indication of a link between any of the currently claimed disabilities and the Veteran's active service or any incident therein, including presumed exposure to Agent Orange.  Indeed, the Veteran has not submitted any evidence to suggest such a relationship.

Based on the foregoing, the Board finds that entitlement to service connection for gunshot wound residuals, a respiratory disability to include COPD, a nerve disorder to include PVD or right L3 radiculopathy, or a skin disability is not warranted.  With respect to the diagnosed disabilities, there is no indication that these disabilities are related to the Veteran's military service.  And with respect to the claimed gunshot wound residuals and a skin disorder, the evidence does not indicate that the Veteran has a current disability.  Although the Veteran's service treatment records and personnel records contain no indication that he sustained a gunshot wound or skin condition during active service, even assuming that he did, that would not be enough to establish service connection.  In other words, that an injury or disease occurred in service is not enough to establish service connection.  Rather, there must be chronic disability resulting from that injury.  In this case, the record contains no probative evidence of a current disability, lay or otherwise, which is associated with service.  In this regard, the Board notes that the existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran has contended on his own behalf that his claimed disabilities are related to military service.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether the Veteran has claimed disabilities that are related to his military service is a complex medical question that is not subject to lay observation alone.  Hence, the opinions of the Veteran in this regard are not competent in this case.  Additionally, none of the claimed disabilities is a chronic disease and could serve as an independent basis for an award of service connection if proven.  As such, continuity of symptomatology from service is not shown in this case and cannot serve as a basis for service connection.

In summary, the medical evidence in this case is against the claims.  As such, the preponderance of the evidence is against service connection.  Reasonable doubt does not arise and the claims, the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having not been received, the application to reopen the claim of entitlement to service connection for hearing loss is denied.

New and material evidence having not been received, the application to reopen the claim of service connection for a vision disability is denied.  

Service connection for residuals of a gunshot wound is denied.

Service connection for a respiratory disability, to include COPD, is denied.  

Service connection for a nerve disability, to include PVD or right L3 radiculopathy, is denied.

Service connection for a skin disability is denied.






______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


